Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-9, 13, 14, 16, 19-22, 24, 26-28 and 31-36 are pending in Claim Set filed 5/23/2022.
Claims 21, 26, 32 and 33 have been amended.
Claims 1-4, 6-9, 13, 14, 16, 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claims 5, 10-12, 15, 17, 18, 23, 25, 29 and 30 are canceled.
Herein, claims 21, 22, 24, 26-28 and 31-36 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.
The following office action contains allowable subject matter. 

Withdrawn Rejections
The rejection of claims 21, 22, 24 and 31-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, wherein this is a new matter rejection, is withdrawn in view of the amendments to claims 21 and 36.


NEW GROUNDS of Rejection necessitated by claim amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Traver et al (GB 2079300, of record) in view of Narula (USP 4874547, of record).
Regarding claim 36,
Traver teaches optically clear (i.e., transparent or clear) silicone emulsions comprising linear polysiloxane oils or volatile cyclic polysiloxanes dispersed in water using an emulsifier by adding effective amounts of an optical index adjusting agent selected from water soluble polyols and polyethers, wherein these transparent silicone emulsions can be further combined with cosmetic or medicinal agents as desired (Abstract; p.1, lns.1-13; See entire document). Traver teaches that the present invention provides a method of formulating an optically clear silicone emulsion which comprises: (a) forming a non-transparent silicone oil and water emulsion by combining a discontinuous phase of polydiorganosiloxane oil (reads on dimethicone fluids), with a continuous phase of water, and an emulsifying agent or mixture of emulsifying agents; and (b) adjusting the optical clarity of the non-transparent emulsion by combining it with an optical index adjusting agent which is a water soluble polyol or polyether in an amount to render the non-transparent emulsion optically clear. The optical adjusting agent which will render these silicone water emulsions transparent is conveniently a water-soluble polyol or polyether or mixture of these materials. Preferred optical adjusting agents can be selected from the group consisting of glycerin, sorbitol, polyalkylene glycol, polyoxyalkylene derivatives of propylene glycol, alkoxylated organic acids and esters, methoxypolyethylene glycol (p.2, lns.41-55 to p.3, lns.1-3). Traver teaches that the amount of optical adjusting agent which will be necessary to render transparent a particular non-transparent silicone-water emulsion will depend on several factors and will probably be determined on a case by case basis (p.5, lns.44-46).
Traver teaches that the silicone-water emulsion compositions of the present invention are particularly well-suited for serving as a vehicle for the application of epidermal enhancing agents. For example, such agents include a wide range of cosmetics and medical and pharmaceutical compounds, wherein such cosmetics would include cream eye shadows, foundations, blushes, lip gloss, mascara and eyeliner, cover-up-type compositions and wrinkle creams, moisturizers, acne cover-up, depilatories and cuticle removers. Traver teaches that the fact that these emulsions can be prepared in transparent form adds a measure of commerciability to cosmetic products. Such emulsions can also be used for cleansing purposes and may take the form of shampoos, soaps, conditioners, moisturizers, perfumes, colognes, deodorants and antiperspirants; wherein the medical uses of such an emulsion vehicle would be first aid uses such as burn ointments and the application of antiseptics (p.1, lns.20-42). Moreover, Traver teaches a stable transparent silicone and water emulsions that are suitable for cosmetic or medicinal applications (p.2, lns.9-16; p.3, lns.4-36; Example 3, p.7; See entire document). Accordingly, the stable transparent silicone emulsions as taught by Traver would be necessarily be stable for at least 1 year at room temperature in order to be suitable for use in a wide range of cosmetics, medical and pharmaceutical compounds in accordance with Traver.
Traver differs from the claims in that the documents do not teach that mixing the silicon and hydrophilic components to provide a translucent silicone-in-water emulsion compositions having an average diameter of the dispersed phase silicone droplets in the range between about 200 nm and about 500 nm having a viscosity of 15,000 cPa or less.
However, Narula cures the deficiency.
Narula teaches stable silicone-in-water emulsions that are particularly useful in skin care compositions. The silicone-in-water emulsions are prepared by a process which is useful to emulsify any high viscosity silicone or mixture of silicones having a viscosity of less than 50 pascal-seconds comprising using only non-ionic surfactants. The process involves the formation of a rough emulsion followed by the use of low shear, preferably at about room temperature to form a stable emulsion (Abstract; col.1, lns.1-16; See entire document). Narula teaches silicon emulsions having a particle size of 3258 to 3510 Angstron (i.e., 325.8 nm to 351.0 nm) having a final viscosity of 160-200 millipascal (equals 160-200 cP) as described in Example III (col.8, lns.55-68)), which is in accordance with a low viscosity silicon emulsion as described in the Specification on page 9: (Specification states preferably the viscosity of the present compositions is between about 150 cP to about 10,000 cP, or from about 150 cP to 15 about 7000 cP, or from about 1000 cP to about 10,000 cP, or about 2000 cP to about 10,000 cP, or about 3000 cP; in each case).
Accordingly, it would have been well within the purview of one of ordinary skill in art before the effective filing date of the claimed invention to provide a low viscosity, substantially clear or translucent silicon-in-water emulsions wherein the silicon droplets are in the range of 3258 to 3510 Angstron (i.e., 325.8 nm to 351.0 nm) having a viscosity of 160-200 millipascal (i.e., 160-200 cP) in view of the teachings of Traver and Narula, as a whole, thus, providing silicon droplets size and final viscosity overlaps with those instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Furthermore, claim 32 is a product-by-process claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. "In re Thorpe, 777 F.2d 695, 698, 227 USPQ  964, 966 (Fed. Cir. 1985). Furthermore, patentability determination of a product-by-process claim is based on the structure imparted to the product by the process steps. When there is no physical evidence to support or a reason to believe that a patentably distinct structure is imparted by the process steps, the burden of proving otherwise falls to the Applicants’. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP § 2113.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Moreover, one skilled in the art would have recognized the benefit of providing substantially clear or translucent low viscosity silicon-in-water emulsions that are well suited for cosmetic and medical applications that can advantageously be provided by using low shear at room temperature to form stable emulsions in accordance with Traver and Narula, as a whole, having a reasonable expectation of success.
Therefore, it would have been obvious for one of ordinary skill in the art to provide a low-viscosity, substantially clear or translucent silicone-in-water emulsion as instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention before the effective filing date of the claimed invention, as evidenced by Traver and Narula, as a whole.

Conclusions
Allowable Subject Matter: Claim 21, 22, 24, 26-28 and 31-35 are free of the cited prior art.
Claim 36 is rejected. 
Method Claims 1-4, 6-9, 13, 14, 16, 19 and 20 are withdrawn. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626